            Case 1:20-cr-00613-LTS Document 12 Filed 11/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :          20-CR-613 (LTS)
                                                                       :
MICHAEL COLELLO AND CHARLES SAYEGH,                                    :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X


                                                     ORDER

                 The initial pre-trial conference in this matter is hereby scheduled to occur as a

teleconference on Tuesday December 15, 2020, at 9:00 a.m. To access the conference,

participants may dial 888-363-4734 and use access code 1527005# and security code 2156#.

Members of the press and public may call the same number, but will not be permitted to speak

during the hearing. In accordance with the Court’s Emergency Individual Rules and Practices in

Light of COVID-19, counsel should adhere to the following rules and guidelines during the

hearing:

             1. Each party should designate a single lawyer to speak on its behalf (including
                when noting the appearances of other counsel on the telephone).

             2. Counsel should use a landline whenever possible, should use a headset instead of
                a speakerphone, and must mute themselves whenever they are not speaking to
                eliminate background noise. In addition, counsel should not use voice-activated
                systems that do not allow the user to know when someone else is trying to speak
                at the same time.

             3. To facilitate an orderly teleconference and the creation of an accurate transcript,
                counsel are required to identify themselves every time they speak. Counsel
                should spell any proper names for the court reporter. Counsel should also take
                special care not to interrupt or speak over one another.




COLELLO - ORDER                                           VERSION NOVEMBER 19, 2020                   1
         Case 1:20-cr-00613-LTS Document 12 Filed 11/19/20 Page 2 of 2




           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the
              new participant and confirm that the court reporter has not been dropped from the
              call.


       SO ORDERED.


Dated: November 19, 2020                                    __/s/ Laura Taylor Swain____
       New York New York                                    LAURA TAYLOR SWAIN
                                                            United States District Judge




COLELLO - ORDER                                  VERSION NOVEMBER 19, 2020                       2
